Case: 4:17-cr-00234-RLW-DDN Doc. #: 1294 Filed: 05/10/19 Page: 1 of 7 PageID #:
                                    4498


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
                Plaintiff,                    )
                                              )       No. 4:17-CR00234 RLW/DDN
                                              )
v.                                            )
                                              )
HISHAM MUTAN (3),                             )
                                              )
                Defendants.                   )


      DEFENDANT HISHAM MUTAN’S MOTION TO SUPPRESS ANY AND ALL
         INTERCEPTED WIRE AND ELECTRONIC COMMUNICATIONS

         COMES NOW Defendant Hisham Mutan, by and through his undersigned counsel and

moves this Court to suppress all evidence derived from and obtained as a result of the

government’s interception of wire and electronic communications. In support of this motion,

Defendant states as follows:

                                           Introduction

1.       On or about December, 2016, the Department of Homeland Security (DHS), Homeland

Security Investigations (HIS), and the Internal Revenue Service Criminal Investigation Division

(IRS-CID) began a joint investigation into contraband cigarettes trafficking organization (CTO)

allegedly being conducted in the Eastern District of Missouri.

2.       On March 16, 2017, the Government filed an application for initial interception of wire

and electronic communications, including but not limited to, text messages, to and from the

cellular telephone bearing number (314) 665-6684 (target telephone #6) utilized by Hisham

Mutan.



                                                  1
Case: 4:17-cr-00234-RLW-DDN Doc. #: 1294 Filed: 05/10/19 Page: 2 of 7 PageID #:
                                    4499


3.     On March 16, 2017, the Government submitted an application for the continuing

interception of wire and electronic communications as to target telephone #6, subscribed to and

utilized by Hisham Mutan. The United States District Court Judge John A. Ross authorized the

continued interception of wire and electronic communications as to target telephone #6 on that

same date.

4.     On March 27, 2017, the Government submitted an application for the continued

interception of wire and electronic communications as to target telephone #6. The United States

District Court Judge John A. Ross signed an order authorizing the requested interceptions on that

same date.

5.     On April 15, 2017, the Government submitted an application for the continued

interception of wire and electronic communications as to target telephone #6. The United States

District Court Judge Catherine Perry signed an order authorizing the requested interceptions that

same date.

                                             Standing

6.     Under 18 U.S.C. § 2518(10(a), “any aggrieved person” may move to suppress the

contents of any wire or oral communication intercepted, or evidence derived therefrom, on the

grounds that “(i) the communication was unlawfully intercepted; (ii) the order, authorization or

approval under which it was intercepted is insufficient on its face; or (iii) the interception was

note made in conformity with the order or authorization or approval.”

7.     An “aggrieved person” is defined as “a person who was a party to any intercepted wire,

oral or electronic communication or a person against whom the interception was directed.” 18

U.S.C. § 2510(11); Alderman v. United States, 394 U.S. 165, 171-80 (1969).




                                                  2
Case: 4:17-cr-00234-RLW-DDN Doc. #: 1294 Filed: 05/10/19 Page: 3 of 7 PageID #:
                                    4500


8.     Defendant Hisham Mutan is an “aggrieved person” under the governing statute because

he was a party to intercepted telephone communication and a person against whom the

interception was directed.



          Initial and Subsequent Applications/Affidavit for Wiretap Interceptions
                       Are Insufficient to Meet Necessity Requirement

9.     Before a judge may enter an ex parte order authorizing or approving the interception of

wire, oral or electronic communications, he or she must make a determination that based on the

facts submitted by the applicant, “normal investigative procedures have been tried and have

failed, or reasonably appear unlikely to succeed if tried, or to be too dangerous.” 18 U.S.C. §

2518(3)(c).

10.    The purpose of the “necessity requirement” is to insure that a wiretap is “not to be

routinely employed as the initial step in a criminal investigation.” United States vs. Giordano,

416 U.S. 505, 515 (1974).

11.    When traditional investigative techniques would suffice to expose the crime, wiretapping

is not to be used. United States v. Kahn, 415 U.S. 143, 153 N. 12 (1974). “Whether the statutory

requirement is met is to be determined by the issuing judge in a common sense manner.” United

States v. Maxwell, 25 F. 3d 1389, 1394 (8th Cir. 1994). The wiretap law prohibits wiretapping

when normal investigative techniques were likely to succeed and are not too dangerous.

12.    Normal investigative procedures would include, for example, standard visual or aural

surveillance techniques by law enforcement officers; general questioning or interrogation of

involving individuals under community grant; use of regular search warrants; the infiltration of

conspiratorial groups by undercover agents and informants; and the use of grand juries.




                                                 3
Case: 4:17-cr-00234-RLW-DDN Doc. #: 1294 Filed: 05/10/19 Page: 4 of 7 PageID #:
                                    4501


13.    The government is “required to make a reasonable, good faith effort to run the gamut of

normal investigative procedures” before wiretapping telephones. United States v. Ashley, 876 F.

2d 1069, 1072 (1st Cir. 1989).

14.    In this case, the application for the initial wiretap is insufficient to show necessity

because, as shown by the affidavits tendered in support of the wiretap application, traditional

investigative methods were working.

15.    The government’s purpose in seeking the wiretaps was to discover the specifics of a

cigarette trafficking organization (CTO) based in St. Louis, Missouri, including (1) the nature,

extent, and methods of operation; the identity of the individuals involved; the location and

sources of resources used to finance the CTO; and the location and disposition of the proceeds

from those activities.

16.    Special Agent Matthew D. Hackman, DHS-HIS, detailed his findings identifying the

leaders and the workings of the CTO in his affidavit submitted in conjunction with the initial

application for interception of wire and electronic communications from target telephone #6.

17.    Using normal investigative techniques, Agent Hackman was able to identify twenty

business organizations, with each business having a retail account with Sam’s Club that

authorized certain individuals to buy Missouri tax-stamped cigarettes for retail sales.

18.    The government’s theory is that members of the CTO used the various business accounts

to purchase vast amounts of Missouri tax-stamped cigarettes, a majority of which were

subsequently sold out-of-state in violation of the Contraband Cigarette Trafficking Act,

18 U.S. C. § 2341-2346.

19.    As described in ¶ 37-40 of the affidavit, the government was able to discovery a specific

pattern of alleged money laundering and structuring of the CTO’s proceeds through the analysis



                                                  4
Case: 4:17-cr-00234-RLW-DDN Doc. #: 1294 Filed: 05/10/19 Page: 5 of 7 PageID #:
                                    4502


of Sam’s point-of-sale records and the bank records of the identified businesses owned or

organized by the Almuttan brothers.

20.    The affidavit details a number of incidents involving the seizure of contraband cigarettes

and/or large amounts of cash occurring in 2015 (¶¶ 39-43), and 2016 (¶¶ 44-52).

21.    The analysis of Sam’s point-of-sale records of Missouri tax-stamped cigarettes at or near

the time of the seizures described in the affidavit is indicative of the workings of the CTO,

including the purchase of large amounts of cigarettes in the days prior to the seizure; the use of

multiple purchases to allegedly avoid the case reporting requirements; and the large cash

deposits made into related business accounts in the days following the seizures. See Affidavit, ¶

41.

22.    Investigators reviewed a voluminous amount of bank records relative to the financial

activities of the above-mentioned corporations, including copies of the annual federal and state

tax filings for the corporations, and noticed “a substantial discrepancy in the ‘gross receipts and

cost of goods sold’ declared to each of the government entities as well as a ‘colossal variance’

between the declared gross sales of the corporation, the value of corporate funds utilized to

purchase Missouri taxed cigarettes from St. Louis Sam’s, and the total amounts of money

deposited into or from the bank accounts servicing each corporation.” See Affidavit, ¶¶ 60.

23.    On July 12, 2016, U.S. Magistrate Judge Nanette Baker signed a warrant and court order

authorizing the installation and use of a PEN register and trap-and-trace devices, including

enhanced caller identification, associated with cellular telephone number (314) 566-3565 (target

telephone #1), and (314) 625-8401 (target telephone #2) utilized by Mohammed Almuttan and

Sadam Mutan, respectively, authorizing the obtainment of record, location information,

including precision location information, cell site information, and other signaling information.



                                                 5
Case: 4:17-cr-00234-RLW-DDN Doc. #: 1294 Filed: 05/10/19 Page: 6 of 7 PageID #:
                                    4503


As detailed in the affidavit, a plethora of potentially incriminating evidence was obtained

through the PEN registers. See Affidavit, ¶¶ 56, 57, pp. 67-73.

24.    The government’s reasons for seeking the wiretap was to investigate money laundering

and structuring activities related to a cigarette trafficking organization; however, as disclosed in

the affidavit, sufficient information had already been confirmed through normal investigative

techniques, indicating the structures and the working of the CTO, including money laundering of

the alleged illegal proceeds; the identities and roles of principals, accomplices, and co-

conspirators; and the distribution and transfer of contraband cigarettes and illegal money

involved in those activities.

25.    Agent Hackman’s conclusionary statement to the contrary, normal investigative

techniques were working, and his affidavit is insufficient to satisfy the necessity requirement.

See e.g. United States v. DiMuro, 540 F. 2d 503, 510 (1st Cir. 1976) (agent’s conclusionary

statements that government investigative techniques would not work were insufficient).

26.    Assuming for the sake of argument that the initial application and resulting wiretap order

was a necessary intrusion, the extensions for target telephone #1, and the subsequent

authorization and exceptions of wiretap order for target telephone #1, 2 and 6 were clearly

unnecessary and gratuitous because the government, by then, clearly had all the evidence that

they needed to prosecute their case.

27.    By extending and broadening the wiretaps to include additional telephone numbers, the

government spurned traditional and effective investigative techniques for the easy and intrusive

wiretaps.

28.    The affidavit attached to the application for the extension of the wiretap for target

telephone #1 and those submitted for the initial and extension of the wiretap orders for target



                                                  6
Case: 4:17-cr-00234-RLW-DDN Doc. #: 1294 Filed: 05/10/19 Page: 7 of 7 PageID #:
                                    4504


telephone #2, 3, and 4, and facially insufficient as they, like the initial affidavit, fail to meet the

necessity requirement.



        WHEREFORE, for each and all of the foregoing reasons, defendant Hisham Mutan prays

that the Court enter its order suppressing any and all evidence derived from and obtained as a

result of the government’s interception of wire communications.




                                                        BRUNTRAGER & BILLINGS, P.C.

                                                         /s/ Neil J. Bruntrager
                                                        Neil J. Bruntrager #29688
                                                        Attorney for Defendant2
                                                        225 S. Meramec Ave., Suite 1200
                                                        St. Louis, Missouri 63105
                                                        (314) 646-0066

                                                        /s/ Daniel J. Bruntrager
                                                        Daniel J. Bruntrager, #34546
                                                        225 S. Meramec Ave., Suite 1200.
                                                        St. Louis, Missouri 631105
                                                        (314) 646-0066
                                                        (314) 646-0065-facsimile


                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 10th day of May 2019, I hereby certify that a copy of the
foregoing Motion to Suppress Any and All Intercepted Wire and Electronic Communications
was filed electronically to be served by operation of the Court’s electronic filing system upon all
attorneys of record.

                                                                /s/ Neil J. Bruntrager




                                                   7
